11-187-ag
         Huang v. Holder
                                                                                        BIA
                                                                                    Chew, IJ
                                                                               A088 379 306
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of February, two thousand twelve,
 5
 6       PRESENT:
 7                PETER W. HALL,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                    Circuit Judges.
11       ______________________________________
12
13       ZHENHUA HUANG,
14                Petitioner,
15                                                              11-187-ag
16                         v.                                   NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Tina Howe, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Linda S. Wernery, Assistant
27                                     Director; Lindsay B. Glauner, Trial
28                                     Attorney, Office of Immigration
29                                     Litigation, Civil Division, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Zhenhua Huang, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 21, 2010,

 7   decision of the BIA reversing the May 7, 2009, decision of

 8   immigration judge (“IJ”) George T. Chew, granting his

 9   application for asylum, and denying his application for

10   withholding of removal and relief under the Convention

11   Against Torture (“CAT”).   In re Zhenhua Huang, No. A088 379

12   306 (B.I.A. Dec. 21, 2010), rev’g No. A088 379 306 (Immig.

13   Ct. N.Y. City May 7, 2009).   We assume the parties’

14   familiarity with the underlying facts and procedural history

15   of this case.

16       Under the circumstances of this case, we review only

17   the decision of the BIA.   See Yan Chen v. Gonzales, 417 F.3d

18   268, 271 (2d Cir. 2005).   The applicable standards of review

19   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

20   also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir.

21   2009).   Because Huang has failed to sufficiently challenge

22   the BIA’s denial of CAT relief before this Court, we deem


                                   2
 1   any such arguments waived.     See Yueqing Zhang v. Gonzales,

 2   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

 3   I.   Family Planning Claim

 4        Substantial evidence supports the BIA’s determination

 5   that Huang failed to establish his eligibility for relief

 6   based on his claim of other resistance to China’s family

 7   planning policy.     As Huang acknowledges, the BIA correctly

 8   concluded that he was not eligible for asylum solely on the

 9   basis of his wife’s forced abortion.     See Shi Liang Lin v.

10   U.S. Dep’t of Justice, 494 F.3d 296, 309-310 (2d Cir. 2007).

11   Nevertheless, even though Huang was not per se eligible for

12   asylum based on his wife’s forced abortion, he could still

13   qualify for relief by demonstrating that: (1) he engaged in

14   “other resistance” to the family planning policy; and (2) he

15   suffered harm rising to the level of persecution or has a

16   well-founded fear of suffering such harm as a direct result

17   of his resistance.     See id. at 313; 8 U.S.C. § 1101(a)(42);

18   Matter of J-S-, 24 I. & N. Dec. 520, 523 (A.G. 2008).

19        In this case, the BIA did not err in finding that Huang

20   failed to demonstrate that he was persecuted based on his

21   other resistance to the family planning policy because his

22   minor beating, absent aggravating factors such as detention


                                     3
 1   or resulting injuries, did not rise to the level of

 2   persecution.    See Beskovic v. Gonzales, 467 F.3d 223, 226

 3   n.3 (2d Cir. 2006).     Contrary to Huang’s argument, the BIA

 4   properly considered the context of the beating in making

 5   this finding.    See id.   Moreover, the BIA did not err in

 6   relying on Huang’s hospital report to find that he did not

 7   sustain injuries as a result of the beating when he did not

 8   offer proof to the contrary.     See Xiao Ji Chen v. U.S. Dep’t

 9   of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the weight to

10   be accorded to documentary evidence lies largely within the

11   agency’s discretion).

12       The BIA also reasonably determined that Huang failed to

13   establish that his fear of being imprisoned, sterilized, and

14   fined if he returned to China was objectively reasonable

15   because his similarly situated wife had remained in China

16   without being subjected to imprisonment or abuse, and he had

17   not yet violated the family planning policy by having a

18   second child.    See Melgar de Torres v. Reno, 191 F.3d 307,

19   313 (2d Cir. 1999) (finding     applicant’s claim of well-

20   founded fear weakened when his mother and daughters

21   continued to live in his native country); Jian Xing Huang v.

22   INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (“In the

23   absence of solid support in the record for [an applicant’s]

                                     4
 1   assertion that he will be [persecuted], his fear is

 2   speculative at best.”).     Huang also failed to provide proof

 3   that any fine imposed would amount to economic persecution.

 4   See Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 70

 5   (2d Cir. 2002).   Substantial evidence therefore supports the

 6   BIA’s determination that Huang failed to demonstrate past

 7   persecution or a well-founded fear of persecution based on

 8   his other resistance to China’s family planning policy.      See

 9   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng, 562 F.3d at 513.

10   II. Political Opinion Claim

11       Huang argues that he demonstrated eligibility for

12   asylum and withholding of removal based on his opposition to

13   a corrupt village leader.     Asylum eligibility requires that

14   the persecution an applicant suffered or fears be on account

15   of his race, religion, nationality, political opinion, or

16   particular social group.     8 U.S.C. § 1101(a)(42).   Although

17   retaliation for opposition to government corruption may

18   constitute persecution on account of a political opinion, a

19   persecutor’s suppression of an individual’s challenge to

20   isolated, aberrational acts of greed will not.     Yueqing

21   Zhang, 426 F.3d at 548.     Here, Huang testified that the town

22   government ordered the corrupt village leader to return the



                                     5
 1   extorted monies to his employer and apologize.       Because the

 2   village leader committed extortion without permission or

 3   acquiescence by the government, the BIA reasonably found

 4   that Huang’s opposition to the leader’s practices did not

 5   constitute a political opinion.       See id.

 6       The BIA also reasonably found speculative that the

 7   village leader would retaliate against Huang based on a

 8   protected ground, and, consequently, that Huang did not

 9   establish a well-founded fear of future persecution.       Jian

10   Xing Huang , 421 F.3d at 129.       Accordingly, substantial

11   evidence supports the BIA’s determination that Huang did not

12   establish eligibility for asylum or withholding of removal

13   on account of his political opinion.       See 8 U.S.C.

14   § 1252(b)(4)(B); Yanqin Weng, 562 F.3d at 513.

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.      Any pending request for

20   oral argument in this petition is DENIED in accordance with




                                     6
1   Federal Rule of Appellate Procedure 34(a)(2) and Second

2   Circuit Local Rule 34.1(b).1

3                                  FOR THE COURT:
4                                  Catherine O’Hagan Wolfe, Clerk
5
6




           1
             We note our concern with the poor quality of the
      brief filed by Huang’s counsel, Tina Howe. The brief
      contained a number of substantive, grammatical, and
      typographical errors, including: (1) mischaracterizing
      the extent and nature of the BIA’s reliance on In re
      T-Z-, 24 I. & N. Dec. 163 (B.I.A. 2007), and Beskovic v.
      Gonzales, 467 F.3d 223 (2d Cir. 2006); and (2) failing to
      provide citations or providing incomplete citations
      (providing incorrect citation for Haitian Refugee Center
      v. Smith, and not providing pincites for In re T-Z-).
      Since Howe has already been warned about her deficient
      briefing, see, e.g., Mei Juan Lin v. U.S. Att’y Gen., 278
      F. App’x 37, 39 n.1 (2d Cir. 2008) (unpublished opinion);
      Su Ying Wen v. U.S. Att’y Gen., 309 F. App’x 427, 429 n.3
      (2d Cir. 2008) (unpublished opinion), we refer the
      present matter to this Court’s Grievance Panel.
                                    7